By the COURT.
The appeal from the judgment cannot be considered, as the record shows no entry of it: McLaughlin v. Doherty, 54 Cal. 519; Preston v. Hearst, 54 Cal. 596.
It does not appear on what the order on the motion to vacate the judgment by default was made. The record shows no authentication in any mode of any papers or documents used on the hearing of such motion. The only document before us on such appeal is the order of the court made on the motion, and in this order we see nothing erroneous.
Appeal from the judgment dismissed and order affirmed.